     Case 4:19-cv-01760 Document 12 Filed on 05/09/19 in TXSD Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

LARRY SANDERLIN, on behalf of himself §
and all others similarly situated     §
               Plaintiff,             §
                                      §
v.                                    §                             PE:19-CV-13-DC-DF
                                      §
ALPHA SERVICES, LLC,                  §
               Defendant.             §

                               FINAL ORDER OF TRANSFER

       On this day, the Court entered an order granting Defendant’s motion to transfer this cause

to the United States District Court for the Southern District of Texas, Houston Division.

       Accordingly, this case, filed pursuant to the Fair Labor Standards Act (FLSA), 29 U.S.C.

§§ 201, et seq., shall be TRANSFERRED to the United States District Court for the Southern

District of Texas, Houston Division.

       It is so ORDERED.

       SIGNED this 9th day of May, 2019.




                                       DAVID COUNTS
                                       UNITED STATES DISTRICT JUDGE
